MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS SECOND QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended June 30, 2007, of $5,628,000, or $0.22 per common share, as compared to net income available for common shareholders of $2,401,000, or $0.10 per common share, for the same quarter of 2006. In the second quarter of 2007, Mid-America recorded gains of $3,669,000 on the disposition of two properties and a small land parcel. For the six months ended June 30, 2007, net income available for common shareholders was $13,461,000, or $0.53 per common share, as compared to $4,037,000, or $0.18 per common share, for the six months ended June 30, 2006. In the first six months of 2007, Mid-America recorded gains from the disposition of two properties, the sale of land, gains from the sale of joint venture assets and an incentive fee totaling $10,075,000. In the first six months of 2006, Mid-America recorded a charge of $551,000 for debt extinguishment. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $23,396,000, or $0.84 per share/unit, for the second quarter of 2007, as compared to $21,877,000, or $0.85 per share/unit, for the same quarter of 2006.FFO in 2007 included a $226,000 gain from the sale of excess land. For the six months ended June 30, 2007, FFO was $47,488,000, or $1.70 per share/unit, compared to $42,658,000, or $1.68 per share/unit, for the six months ended June 30, 2006. Results for 2007 include FFO of 4 cents per share/unit of incentive fee from the sale of Mid-America’s interest in a joint venture property and 1 cent per share/unit from the sale of excess land. In the first half of 2006, Mid-America recorded a charge of 2 cents per share/unit relating to debt extinguishment. A reconciliation of FFO to net income and an expanded discussion of the components of FFO can be found later in this release. Highlights: · Strong operating results generated FFO per share/unit for the quarter that exceeded the mid-point of the range of Mid-America’s guidance. · FFO per share/unit for the first six months is a record high performance for Mid-America. · Strong revenue performance continued as same store revenues in the second quarter grew at an average rate of 5.1% over the prior year, and physical occupancy in our same-store portfolio reached a second quarter seven-year high. · Strong pricing momentum continued as leasing concessions declined 33% on a same store basis and effective rent increased by 4.3% from the second quarter of 2006. · Mid-America’s property repositioning initiative made good progress with almost 900 apartments renovated through the second quarter; capturing rent increases averaging 15%. · During the quarter Mid-America closed on the acquisition of two properties in Houston and sold two older communities in Memphis. · After quarter end Mid-America closed on the purchase of an additional new property and sold two other older communities. · Construction of Brier Creek Phase II, a 200-unit development property located in Raleigh, NC is proceeding with lease-up running ahead of plan. · Mid-America’s fixed charge coverage ratio further improved in the second quarter to 2.20 from 2.15 a year ago. Fund I: First Acquisition Candidate Mid-America Multifamily Fund I, LLC, (“Fund I”), in which Mid-America has a one-third interest, is evaluating several acquisitions. Mid-America closed on the purchase of Park Place, a 229-unit apartment property in Houston built in 1996 with attractive repositioning and value-add opportunities, on May 31, 2007, and expects to subsequently close this property into Fund I. Acquisitions: Mid-America Acquires Two Additional Properties In addition to Park Place, during the second quarter Mid-America purchased Ranchstone, a 220-unit apartment property built in 1997 and located in the high-growth energy corridor of Houston.After the close of the quarter, Mid-America purchased the Chalet at Fall Creek, a 268-unit apartment community built in 2006 located in the high-end planned community development of Fall Creek in northeast Houston metro. Mid-America is also evaluating several additional acquisition opportunities. It expects to purchase the new Farmington Village, a 280-unit apartment community under construction in Charleston, SC, once the property reaches 75% occupancy, which is expected in the second half of the year. Dispositions:Mid-America Continues to Upgrade Portfolio On May 3, 2007, Mid-America closed on the sale of Hickory Farm and Gleneagles, two Memphis properties, owned since our IPO, with an average age of 27 years for a total sales price of $12 million. After the close of the quarter, Mid-America also sold Somerset and Woodridge, both located in Jackson, MS, with an average age of 23 years, for $14.6 million. New Development:Performing Ahead of Plan Leasing continued to perform ahead of plan at Brier Creek II (200 apartments in Raleigh, NC), with constructionnow forecast to be substantially complete by the end of the third quarter. Leasing has gone very well with 118 units ready for occupancy at quarter end and 78 units leased.St Augustine II (124 apartments in Jacksonville, FL) and Copper Ridge I (216 apartments in Dallas, TX) will commence construction during the third quarter. Property Redevelopment:Significant Upside Opportunity Mid-America’s initiative at repositioning a number of existing communities continues to make steady progress and generate very attractive investment returns.Redevelopment of 896 apartment units was completed in the first half of the year at an average cost of $5,117 per unit. The average monthly rent increase achieved on the renovated apartments is $104, representing a 15% increase from the prior average rent level, with 98% of the completed units successfully leased. Insurance:Favorable Renewal Completed Mid-America has negotiated improved pricing and coverage with the renewal of its property and casualty insurance program effective July 1, 2007, reducing its total cost on an annualized basis by $1.5 million. Operating Results: A Stronger Than Expected Quarter Eric Bolton, Chairman and CEO, said “Same-store performance for the first half year has been better than we anticipated.We’ve been especially pleased with revenue growth as both occupancy and pricing performance have been ahead of our forecast. “Same-store revenues grew 5.1% over the previous year’s second quarter, which is very good performance, especially when considering the very strong prior year benchmark.Quarter-end occupancy stood at 95.2%, slightly ahead of the results captured at the same point in the prior year.Pricing power remains solid with concessions down a significant 33% and net effective pricing up 4.3%.During the quarter we initiated a new automated program for assessing various lease administration and processing fees which generated a large increase in fee collections. “Same store gross operating income, prior to property taxes and insurance expense, was up a solid 5.3% in the second quarter over the prior year.Same store net operating income was up 3.9% after the impact of increased property taxes and insurance.We believe that operating expenses will moderate in the second half of this year as we capture the benefit of reduced insurance costs beginning July 1, 2007. “Our strong same-store performance has enabled us to expand initiatives to improve our long term growth rate.We recently added three properties in Houston to the portfolio with significant long-term performance upside for a total investment of $58 million. The sale of four older properties located in Memphis, TN, and Jackson, MS, two in May and two in July, with total proceeds of almost $27 million, marked further progress in improvements to our portfolio.Property sales and capital recycling efforts, especially into various new development projects such as Brier Creek, Copper Ridge and Talus Ranch, is forecast to dilute this year’s FFO roughly 11 cents per share/unit, with 3 cents per share/unit of FFO dilution incurred during the second quarter, but is clearly creating shareholder value and will set the foundation for even more robust long-term growth in FFO.” “We believe the fundamentals for continued strength in our Sunbelt apartment markets are in place. Apart from robust household formation and job growth, which are the most important drivers of demand, we expect to see reduced competition from home ownership over the next couple of years. Additionally, given the significant rise in development costs, we expect the delivery of newly developed units will remain in balance, with net positive absorption over the next few years in the markets where Mid-America is invested. Same Store Results: Strong Performance Percent Change From Three Months Ended June 30, 2006 (Prior Year): Average Physical Rental Markets Revenue (1) Expense NOI (1) Occupancy Rate High Growth 4.9% 6.0% 4.1% -0.7% 3.1% Growth & Income 5.5% 6.7% 4.7% 0.4% 2.5% Stable Income 4.0% 8.3% 1.5% 1.5% 2.5% Operating Same Store 5.0% 6.7% 3.8% 0.2% 2.8% Total Same Store 5.1% 6.7% 3.9% (1) Revenue and NOI by market and for Operating Same Store are presented before the impact of straight-line revenue adjustments. Total Same Store includes straight-line revenue adjustments. Revenue growth for the second quarter of 2007 was a solid 5.1% compared to the second quarter of 2006, with ending physical occupancy at a seven-year high of 95.2%. Same-store concessions declined by 33% and dropped from 4.1% of net potential rent to 2.7%.Average rent per unit increased by 2.8% to $729.Unit turnover in the second quarter was at the same level as last year. Same store operating expenses (before property insurance and taxes) increased 4.5% compared to the year-ago period, as our property teams captured 237 more move-ins this quarter as compared to the same quarter last year; generating higher occupancy and revenue performance.Property insurance increased by 41% reflecting the increase in premiums effective July 1, 2006, but which will show a 17% reduction effective with the new policy year. The increase in real estate taxes reflects unexpected valuation increases imposed by tax assessors, especially in Florida and Texas; we now expect real estate taxes to increase 4.5% for the full year on a same-store basis. Total property expenses increased by 6.7%. NOI increased by 3.9% compared to the same quarter a year ago with strong performance in our Texas and Tennessee markets. Excluded from the same-store group are seven properties which are part of Mid-America’s redevelopment program, and which are going through an extensive renovation. The supplementary schedules contain a report of same-store performance which includes this seven-property group. Financing, Balance Sheet: Growing Flexibility Mid-America’s fixed charge coverage continues to strengthen and was 2.20, compared to 2.15 for the same quarter a year ago, better than the sector median. Debt is just 53% of gross fixed assets, down from 54% last year, and Mid-America has over $200 million of unused debt capacity available. Mid-America raised $5 million of additional common equity through its continuous equity program early in the quarter prior to temporarily halting the program. AFFO and Capital Expenditures Recurring capital expenditures totaled $6.1 million for the second quarter, approximately $0.22 per share/unit, resulting in AFFO of $0.62 per share/unit. Total property capital expenditures on existing properties were $8.5 million, plus $2.7 million of expenditures on the redevelopment program for the second quarter. Year to date, total property capital expenditures on existing properties were $13.2 million, plus redevelopment expenditures of $4.7 million. Dividend: $2.42 Annual Rate Mid-America declared its 54th consecutive quarterly common dividend payable on July 31, 2007, to holders of record on July 16, 2007. 2007 Forecast Management is tightening its guidance for full-year FFO per share/unit within a range of $3.43 to $3.57 per share/unit while maintaining a mid-point of $3.50. This includes 2 cents of non-cash expense associated with calling its Series F Preferred, planned for the fourth quarter. FFO per share/unit for the third quarter of 2007 is anticipated to be in the range of 83 cents to 91 cents, and for the fourth quarter of 88 cents to 96 cents. Same-Store Projections Mid-America expects same-store NOI in 2007 to grow at the upper end of prior guidance, close to 6%. Revenue growth expectations for 2007 are 5% to 6%, with expense growth of approximately4.5 - 5%. Revenue growth in the second half year is projected to reflect the impact of the roll-out of the yield management software. Projections assume the reduction of insurance expense in the second half year discussed above, and real estate tax increases for the full yearapproximating4.5%. Supplemental Material and Conference Call Supplemental data to this release can be found on the investor relations page of the Mid-America web site at www.maac.net.Mid-America will host a conference call to further discuss second quarter results and 2007 prospects on Friday, August 3, 2007, at 9:15 AM Central Time.The conference call-in number is 888-806-9459 and the moderator’s name is Eric Bolton. About Mid-America Apartment Communities, Inc. MAA is a self-administered, self-managed apartment-only real estate investment trust, which currently owns or has ownership interest in 39,968 apartment units throughout the Sunbelt region of the U.S. For further details, please refer to the Mid-America website at www.maac.net or contact Investor Relations at investor.relations@maac.net or (901) 435-5371.6584 Poplar Ave., Suite 300, Memphis, TN38138. Forward-Looking Statements Certain matters in this press release may constitute forward-looking statements within the meaning of Section 27-A of the Securities Act of 1933 and Section 21E of the Securities and Exchange Act of 1934. Such statements include, but are not limited to, statements made about anticipated market conditions, anticipated acquisitions and/or dispositions, anticipated joint venture activity, renovation and development opportunities, and property financing. Actual results and the timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including a downturn in general economic conditions or the capital markets, competitive factors including overbuilding or other supply/demand imbalances in some or all of Mid-America’s markets, shortage of acceptable property acquisition candidates, changes in interest rates, real estate taxes, insurance costs, and other items that are difficult to control, as well as the other general risks inherent in the apartment and real estate businesses. Reference is hereby made to the filings of Mid-America Apartment Communities, Inc., with the Securities and Exchange Commission, including quarterly reports on Form 10-Q, reports on Form 8-K, and its annual report on Form 10-K, particularly including the risk factors contained in the latter filing. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands except per share data) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Property revenues $ 86,779 $ 79,743 $ 171,736 $ 157,082 Management and fee income, net - 52 34 104 Property operating expenses (36,096 ) (32,377 ) (70,751 ) (63,306 ) Depreciation (21,108 ) (19,386 ) (42,396 ) (38,026 ) Property management expenses (4,431 ) (3,464 ) (8,880 ) (5,975 ) General and administrative (2,882 ) (2,682 ) (5,812 ) (6,043 ) Income from continuing operations before non-operating items 22,262 21,886 43,931 43,836 Interest and other non-property income 51 215 145 332 Interest expense (16,034 ) (15,736 ) (32,048 ) (31,338 ) Loss on debt extinguishment (52 ) (1 ) (52 ) (551 ) Amortization of deferred financing costs (574 ) (504 ) (1,135 ) (989 ) Minority interest in operating partnership income (763 ) (408 ) (1,801 ) (821 ) Loss from investments in real estate joint ventures (51 ) (35 ) (58 ) (119 ) Incentive fee from real estate joint ventures - - 1,019 - Net gain on insurance and other settlement proceeds 332 225 842 225 Gain on sale of non-depreciable assets 226 - 226 - Gain on dispositions within real estate joint ventures - - 5,387 - Income from continuing operations 5,397 5,642 16,456 10,575 Discontinued operations: Income from discontinued operations 278 250 543 443 Gain on sale of discontinued operations 3,443 - 3,443 - Net income 9,118 5,892 20,442 11,018 Preferred dividend distribution (3,490 ) (3,491 ) (6,981 ) (6,981 ) Net income available for common shareholders $ 5,628 $ 2,401 $ 13,461 $ 4,037 Weighted average common shares - Diluted 25,464 23,374 25,377 22,873 Net income per share available for common shareholders $ 0.22 $ 0.10 $ 0.53 $ 0.18 FUNDS FROM OPERATIONS(in thousands except per share data) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net income $ 9,118 $ 5,892 $ 20,442 $ 11,018 Depreciation of real estate assets 20,781 19,042 41,752 37,344 Net gain on insurance and other settlement proceeds (332 ) (225 ) (842 ) (225 ) Gain on dispositions within real estate joint ventures - - (5,387 ) - Depreciation of real estate assets of discontinued operations (1) (1 ) 130 132 420 Gain on sale of discontinued operations (3,443 ) - (3,443 ) - Depreciation of real estate assets of real estate joint ventures - 121 14 261 Preferred dividend distribution (3,490 ) (3,491 ) (6,981 ) (6,981 ) Minority interest in operating partnership income 763 408 1,801 821 Funds from operations 23,396 21,877 47,488 42,658 Recurring capex (6,106 ) (6,900 ) (9,064 ) (9,882 ) Adjusted funds from operations $ 17,290 $ 14,977 $ 38,424 $ 32,776 Weighted average common shares and units - Diluted 27,951 25,884 27,865 25,387 Funds from operations per share and unit - Diluted $ 0.84 $ 0.85 $ 1.70 $ 1.68 Adjusted funds from operations per share and unit - Diluted $ 0.62 $ 0.58 $ 1.38 $ 1.29 (1) Amounts represent depreciation taken before communities classified as discontinued operations. CONSOLIDATED BALANCE SHEETS(in thousands) June 30, December 31, 2007 2006 Assets Real estate assets Land $ 209,146 $ 206,635 Buildings and improvements 1,961,618 1,921,462 Furniture, fixtures and equipment 51,376 51,374 Capital improvements in progress 27,171 20,689 Accumulated depreciation (573,473 ) (543,802 ) Land held for future development 2,360 2,360 Commercial properties, net 7,120 7,103 Investments in and advances to real estate joint ventures 51 3,718 Real estate assets, net 1,685,369 1,669,539 Cash and cash equivalents 4,292 5,545 Restricted cash 4,149 4,145 Deferred financing costs, net 16,175 16,033 Other assets 38,445 38,865 Goodwill 4,105 4,472 Assets held for sale 8,573 8,047 Total assets $ 1,761,108 $ 1,746,646 Liabilities and Shareholders' Equity Liabilities Notes payable $ 1,195,570 $ 1,196,349 Accounts payable 647 2,773 Accrued expenses and other liabilities 63,882 57,919 Security deposits 8,345 7,670 Liabilities associated with assets held for sale 235 269 Total liabilities 1,268,679 1,264,980 Minority interest 32,086 32,600 Redeemable stock 2,901 3,418 Shareholders' equity Series F cumulative redeemable preferred stock 5 5 Series H cumulative redeemable preferred stock 62 62 Common stock 255 251 Additional paid-in capital 835,930 814,006 Accumulated distributions in excess of net income (396,652 ) (379,573 ) Accumulated other comprehensive income 17,842 10,897 Total shareholders' equity 457,442 445,648 Total liabilities and shareholders' equity $ 1,761,108 $ 1,746,646 SHARE AND UNIT DATA(in thousands) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Weighted average common shares - Basic 25,288 23,152 25,188 22,645 Weighted average common shares - Diluted 25,464 23,374 25,377 22,873 Weighted average common shares and units - Basic 27,775 25,662 27,676 25,160 Weighted average common shares and units - Diluted 27,951 25,884 27,865 25,387 Common shares at June 30 - Basic 25,337 23,826 25,337 23,826 Common shares at June 30 - Diluted 25,510 24,054 25,510 24,054 Common shares and units at June 30 - Basic 27,820 26,335 27,820 26,335 Common shares and units at June 30 - Diluted 27,992 26,562 27,992 26,562 NON-GAAP FINANCIAL DEFINITIONS Funds From Operations (FFO) FFO represents net income (computed in accordance with U.S. generally accepted accounting principles, or GAAP) excluding extraordinary items, minority interest in Operating Partnership income, gain on disposition of real estate assets, plus depreciation of real estate and adjustments for joint ventures to reflect FFO on the same basis.This definition of FFO is in accordance with the National Association of Real Estate Investment Trust's definition. Disposition of real estate assets includes sales of real estate included in discontinued operations as well as proceeds received from insurance and other settlements from property damage. Our calculation of FFO may differ from the methodology for calculating FFO utilized by other REITs and, accordingly, may not be comparable to such other REITs.FFO should not be considered as an alternative to net income. The Company believes that FFO is helpful in understanding the Company's operating performance in that FFO excludes depreciation expense of real estate assets.The Company believes that GAAP historical cost depreciation of real estate assets is generally not correlated with changes in the value of those assets, whose value does not diminish predictably over time, as historical cost depreciation implies. While the Company has included the amount charged to retire preferred stock in excess of carrying values in its FFO calculation in response to the SEC's Staff Policy Statement relating to EITF Topic D-42 concerning the calculation of earnings per share for the redemption of preferred stock, the Company believes that FFO before amount charged to retire preferred stock in excess of carrying values is also an important measure of operating performance as the amount charged to retire preferred stock in excess of carrying values is a non-cash adjustment representing issuance costs in prior periods for preferred stock. Adjusted Funds From Operations (AFFO) For purposes of these computations, AFFO is composed of FFO less recurring capital expenditures. As an owner and operator of real estate, we consider AFFO to be an important measure of performance from core operations because AFFO measures our ability to control revenues, expenses and recurring capital expenditures. Earnings Before Interest Taxes Depreciation and Amortization (EBITDA) For purposes of these computations, EBITDA is composed of net income before net gain on asset sales and insurance and other settlement proceeds, and gain or loss on debt extinguishment, plus depreciation, interest expense, and amortization of deferred financing costs.EBITDA is a non-GAAP financial measure we use as a performance measure.As an owner and operator of real estate, we consider EBITDA to be an important measure of performance from core operations because EBITDA does not include various income and expense items that are not indicative of our operating performance. EBITDA should not be considered as an alternative to net income as an indicator of financial performance. Our computation of EBITDA may differ from the methodology utilized by other companies to calculate EBITDA.
